Citation Nr: 1541483	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-31 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, awarded service connection for bilateral hearing loss and assigned an initial noncompensable evaluation effective July 27, 2010.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in July 2015.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to comply with VA's duty to assist the Veteran in developing evidence to substantiate the claim.  The Veteran testified during the July 2015 hearing that his hearing loss has worsened since his last VA audiological examination conducted in July 2012.  In support of his claim, he submitted a July 2015 private audiological examination report that suggests a material change in his hearing levels when compared to those recorded at the July 2012 VA examination.  The July 2015 private examination report also includes speech discrimination testing results, but does not specify whether the Maryland CNC test was utilized in accordance with 38 C.F.R. § 4.85(a) (2015).  As the record contains evidence suggesting a material change in the Veteran's hearing and the July 2015 private examination is not adequate for rating purposes, a new VA audiological examination is necessary under the duty to assist.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Therefore, the case must be remanded and a new VA audiological examination must be provided.  Also, in accordance with Savage v. Shinseki, 24 Vet. App. 259 (2011), the private audiologist should be asked to clarify whether the Maryland CNC test was utilized to determine the Veteran's speech discrimination scores.  

Accordingly, the case is REMANDED for the following action:
1.  After securing any necessary authorization from the Veteran, the AOJ/AMC should contact the private audiologist who conducted the July 2015 audiological examination.  The private audiologist should be asked to clarify whether the Maryland CNC test was utilized to determine the Veteran's speech discrimination scores.  

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  The claims file must be made available to and reviewed by the examiner.  

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  

3.  Readjudicate the claim on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




